In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-14-00406-CV


                      IN RE ROBERT RUIZ GUITIERREZ, RELATOR

      OPINION ON ORIGINAL PROCEEDING FOR WRIT OF HABEAS CORPUS

                                    December 5, 2014

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

        Relator Robert Ruiz Guitierrez files this original proceeding for writ of habeas

corpus and contends that the twelve days between the time the trial court orally

committed him to the Lynn County Jail in Tahoka, Texas, and actually signed a written

decree ordering his commitment violated his due process rights. We agree and grant

the writ for habeas relief.

       According to the record, a hearing was held on May 30, 2014. At the hearing,

Guitierrez was found to be in contempt, and on that same day, the trial court directed

him to “be jailed in the Lynn County jail until he posts a $70,000.00 cash bond.” The

written order manifesting that oral pronouncement was signed on June 11, 2014, that is,

approximately twelve days after Gutierrez was jailed.
      A person may not be imprisoned for contempt occurring outside the trial court’s

presence without a written order of commitment. Ex parte Amaya, 748 S.W.2d 224, 224

(Tex. 1988) (orig. proceeding); In re Brown, 114 S.W.3d 7, 9 (Tex. App.—Amarillo 2003,

orig. proceeding). Nonetheless, a contemnor may be detained for a short, reasonable

time via an oral directive while the written judgment of contempt and order of

commitment are prepared and executed.          Ex parte Amaya, 748 S.W.2d at 225.

However, our Supreme Court has held that a two or three day delay between

commitment under a verbal command and execution of the requisite documents was

not such a short and reasonable time. Id. This court has held that a four day delay was

too long. Ex parte Morgan, 886 S.W.2d 829, 832 (Tex. App.—Amarillo 1994, orig.

proceeding).

      Guitierrez was not found in contempt for an act occurring in the trial court’s

presence. Thus, the trial court could not jail him for more than a short, reasonable

period of time without a written order or judgment.     The delay between the verbal

directive and written decree at bar exceeded the periods found excessive and

unreasonable in both Amaya and Morgan. Thus, Guitierrez’ detention violated due

process, which violation rendered the judgment and order of commitment void. Ex parte

Morgan, supra.

      Accordingly, we grant the petition for writ of habeas corpus and order Robert

Ruiz Guitierrez discharged from confinement.



                                                      Brian Quinn
                                                      Chief Justice




                                           2